UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-8232


MARSHALL LOCKLEAR, JR.,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA; ALEXANDRA MARINA HIGHTOWER; THEODIS
BECK,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cv-00682-RAE)


Submitted:   August 26, 2010                 Decided:   August 31, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marshall Locklear, Jr., Appellant Pro Se.        Clarence Joe
DelForge, III; Mary Carla Hollis, Assistant Attorneys General,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Marshall Locklear, Jr. seeks to appeal the district

court’s      order       denying     relief    on   his    28   U.S.C.       § 2254   (2006)

petition.           We     dismiss    the     appeal      for   lack    of    jurisdiction

because the notice of appeal was not timely filed.

                  Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                 “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”            Bowles v. Russell, 551 U.S. 205, 214 (2007).

                  The district court’s order was entered on the docket

on   September        24,    2008.      The    notice      of   appeal       was   filed    on

December 11, 2009. ∗               Because Locklear failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny leave to proceed in forma pauperis and

dismiss the appeal.             We also deny Locklear’s pending motion to

appoint counsel.             We dispense with oral argument because the

facts       and    legal    contentions       are   adequately         presented      in   the

        ∗
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                               2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3